UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C., 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date Of Report (Date Of Earliest Event Reported):July 27, 2010 American Campus Communities, Inc. (Exact Name of Registrant as Specified in its Charter) Commission File Number:001-32265 MD (State or Other Jurisdiction Of (I.R.S. Employer Incorporation or Organization) Identification No.) 805 Las Cimas Parkway Suite 400 Austin, TX 78746 (Address of Principal Executive Offices, Including Zip Code) 512-732-1000 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act(17CFR240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act(17CFR240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act(17CFR240.13e-4(c)) ITEM 2.02 RESULTS OF OPERATIONS AND FINANCIAL CONDITION On July 27, 2010, American Campus Communities, Inc. (the “Company”) issued a press release (the “Earnings Release”) announcing, among other things, earnings for the quarter ended June 30, 2010. The text of the Earnings Release is included as Exhibit 99.1 to this Current Report. The Earnings Release is furnished pursuant to Item 2.02 and shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934 (the "Exchange Act"), or subject to the liabilities of that Section. The information in this Current Report shall not be incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. ITEM 7.01 REGULATION FD DISCLOSURE On July 27, 2010, the Company disclosed a supplemental analyst package in connection with its earnings conference call for the quarter ended June 30, 2010 which took place on July 28, 2010. A copy of the supplemental analyst package is attached hereto as Exhibit 99.2. The supplemental analyst package is furnished pursuant to Item 7.01 and shall not be deemed "filed" for purposes of Section 18 of the Exchange Act, or subject to the liabilities of that Section. The information in this Current Report shall not be incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS The list of exhibits is incorporated herein by reference to the Exhibit Index. Signature(s) Pursuant to the Requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. American Campus Communities, Inc. Date: July 28, 2010 By: /s/ Jonathan A. Graf Jonathan A. Graf Executive Vice President and Chief FinancialOfficer Exhibit Index Exhibit No. Description EX-99.1 Earnings Release Dated July 27, 2010 EX-99.2 Supplemental Analyst Package – Second Quarter 2010
